SUMMARY STATEMENT

                             Riley v. Spiral Butte, Docket No. 40061

        In an appeal from a Madison County case, the Idaho Supreme Court affirmed the district
court’s grant of summary judgment in favor of Spiral Butte. The Idaho Supreme Court affirmed
the district court’s grant of summary judgment because the Rileys failed to raise a genuine issue
of material fact that the parties’ lease option agreement was in “full force and effect,” as required
by the agreement, when the Rileys sought to exercise their option under the agreement.
Additionally, the Idaho Supreme Court concluded that Spiral Butte was entitled to an award of
attorney fees and costs under the terms of the parties’ agreement.